Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                 Desc
                        Memorandum of Law Page 1 of 30


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT 0F PENNSYLVANIA

  In re: Ivan Jeffery,                                    Chapter 7
                Debtor                                    Case No.16-15037-REF

  ARTESANIAS HACIENDA REAL S.A. de C.V., :
                plaintiff                                Adversary No.17-00028-
        VS.                                              JKF
  IVAN JEFFERY,
            Defendant


       MEMORANDUM OF LAW OF PLAINTIFF JUDGMENT CREDITOR

  F#RTE+#yHA#GNIM]MEANngT¥fr+#.Tvt%fuup:%RDTEo#rE£#oNIT,Tlis#
       JUDGMENT DEBTOR IVAN JEFFERY DISCIIARGE UNDER 11 USC
                                       §§727/a)/4t(A).




 BARRY L. GOLDIN, ESQ.               and       JOHN R. K. SOLT, ESQ.
 3744 BaITington Drive                         2045 Westgate Dr., Suite 4048
 Allentoun, PA 1 8 1 04                        Bethlehem, PA 18017
 Tel: 610-336-6680 Fax: 610-336-6678           Tel: 610-865-2465 Fax: 610-691-2018
 Email: barrygoldin@earthlink.net                Email: j solt.soltlaw@rcn.com
    Attorneys f tor Plaintif fj I/Judgment Creditor Artesanias Hacienda Real S.A. de C.V.
Case 17-00028-jkf    Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42               Desc
                       Memorandum of Law Page 2 of 30


                               TABLE 0F CONTENTS

 I. .STATEMENT OF FACTS

        1. Defendant Debtor Jeffery' s Prior Bankruptcy Experience

        2. Artesanias' $923 ,457.87 Judgment against Jeffery in the Predecessor
        Action

        3. Jeffery's July 15, 2016 Bankruptcy Petition and Subsequent Schedules
        and SOFA                                                                       2

        4. Artesanias' Unopposed Proof of Claim                                        3


        5. Artesanias' Instant Adversary Action against Debtor Jeffery                 3


        6. This Court Directs Debtor Jeffery to Provide the Requested Discovery        3


        7. Jeffery' s Sister Sharon Albright Is Also Ordered to Produce Subpoenaed
        Documents

        8. Artesanias' December 2018 Depositions of Debtor Jeffery, His Wife
        Wilhelmina Jeffery, and His Sister Sharon Albright

        9. Recent January 2019 Appraisal of the Maggie Jones Road Properties

        10. Discovery Confirms the Revocable Trust ls lvan Jeffery's "Alter Ego"
        and a "Sham"

        11. Jeffery's Purchase, Ownership and Farming of the Maggie Jones Road
        Properties

               A. Acquisition of 42584 Maggie Jones Road

               8. Acquisition of 42710/42810 Maggie Jones Road Farm Property

               C. Acquisition Of 42600 Maggie Jones Road

               D. Jeff;ery's Citrus Farm Now Includes "All Three" Maggie Jones Rd.
               Properties

        12. Jeffery's Admissions against Interest He Has a "Business" Farming the
        Maggie Jones Road Properties under the Name "Paisley Pecan Farm" and
        Now "Paisley Naval Yard"



                                             (i)
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42            Desc
                        Memorandum of Law Page 3 of 30


                                                                                   r."=l`

       13. Debtor Jeffery's Additional Admissions against Interest as to His
       Ownership, Farlning, Management, and Operation of the Maggie Jones
       Road Properties                                                                10


       14. Debtor Jeffery' s Knowing and Intentional Falsehoods in His
       Bankruptcy Filings

 11. DISCUSSION


        1. Denial of Discharge under 11 U.S.C. §727(a)(4)


       2. Pursunnt to §727(a)(4)(A), Debtor Is Denied Discharge lf Debtor's
       Bankruptcy Papers Failed to Disclose Assets of a Trust That Serves as
       Debtor's "Sham" or "Alter Ego" or Whose Assets Are Available to Pay
       Debtor' s Obligations

               A. Violations of Governing Pennsylvania Trust Law

               8. Denial of Discharge Where a Trust Is Debtor's "Sham" or
               "Alter Ego"                                                             18



               C. A Trust's Spendthrift Clause Cannot Be Used to Defeat Claims
               of Existing or Future Creditors of Settlor Who Contributed Funds/
               Property to the Trust                                                  21



        3 . In Light of Jeffery's Knowing and Intentional Material Falsehoods in
        and Omissions from His Bankruptcy Papers, He Should Be Denied
        Discharge

               A. Debtor Jeffery Made False Statements under Oath

               8. Debtor Jeffery Knew His Sworn Bankruptcy Filings Were False

               C. Debtor Jeffery's Falsehoods Were Material to His Bankruptcy
               Case                                                                    24


               D. Debtor Jeffery's Falsehoods in His Bankruptcy Papers Were
               Made Recklessly or with Intent to Deceive

  Ill. CONCLUSION




  HAC81227.2MLSUMIJ                           Emu
Case 17-00028-jkf    Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42           Desc
                       Memorandum of Law Page 4 of 30


                             TABLE 0F AUTHORITIES
                                                                                 I,I,.±l`

 Cases
 iT=Chantel,
 2015 WL 3988985 (BAP 9th Cir. 2015), cr;ff 694 Fed. Appx. 508 (9th Cir. 2017)     18



 In re Clark,
 2018 WL 4940799 (Bank. E.D. Pa. Oct.18, 2018)                                      14


 In re Helsel,
 326 B.R. 591 (Bankr. W.D. Pa. 2005)                                                16


 In re Katz,
 203 B.R. 227 (Bankr. E.D. Pa.1996)                                                  16



 In re Lybrook,
 544 B.R. 537 (W.D. Pa. 2015)                                                        16


 In re Mccullough,
 259 B.R. 509 (D.RI 2001)                                                            19


 In re Mogridge's Estate,
 342 Pa. 308, 20 A.2d 307 (1941)                                                    21



 In re Tykla,
 353 B.R. 437 (Bankr. W.D. Pa. 2006)                                                21



 1n re Vassen,
 2013 WL 492377 (Bankr. D.N.D. 2013)                                                 16


 In re Von Kiel,
 461 B.R. 323 (Bankr. E.D. Pa. 2012), ajJjJ 486 B.R. 327 (E.D. Pa. 2013),
 aJTjJ550Fed.Appx.105(3dcir.2013)                                                    16



 In re Wiley,
 2010 WL 5185448 (Bank. N. Mex. 2010)                                                20

 In re williams 9
 2012 WL 3564027 (M.D. Pa. 2012)                                                     16



 Morton v. Morton,
 394 Pa. 402,147 A. 2d 150 (1959)                                                    21



 Prestige Bankv. Investment Properties Group, Inc.,
 2003 Pa. Super. 204, 825 A.2d 698 (2003)                                            21

                                           (iii)
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42   Desc
                        Memorandum of Law Page 5 of 30



 U.S. v. Hart,
 2006 WL 3377626 (D. Az. 2006)

 Statutes and Rules
 20 Pa.C.S.A:
        §7706
        §7734
        §7745
        §7779
        §7780

 11 U.S.C.:

        §502
        §541(a)(1)
        §727(a)(2)
        §727(a)(4)



 Treatises
 Bogert on Trusts, §223 (June 2018 Update)

 34 Standard Pennsvlvania Practice 2d, § 160:91 (November 2018 Update)




  HAC81227.2MLSUMIJ


                                             (iv)
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42               Desc
                        Memorandum of Law Page 6 of 30


        Plaintiff Artesanias Hacienda Real S.A. de C.V. (``Artesanias") submits this

 Memorandum of Law pursuant to Fed. R. Bankr. P. 7056 and Fed. R Civ. P. 56 in

 slipport of its Motion for Summary Judgment on the First Count in its adversary

 Ccomplaint to Deny Defendant Debtor lvan Jeffery ("Jeffery") Discharge for Jeffery's

 having "knowingly and fraudulently, in or in connection with this case, made false oath

 or account in violation of 11 U.S.C. §727(a)(4)" [Complaint, Dkt.1 rm51-71].I

        Concurrently herewith, Artesanias has filed its Statement of Undisputed Material

 Facts ("SUMF"), and Affidavit of BarTy L. Goldin ("Goldin Aff.) and exhibits thereto.

 In turn the SUMF cites the Goldin Affidavit and exhibits thereto including (among other

 things) Jeffery admissious against interest in testimony and discovery responses.

                              I. STATEMENT 0F FACTS.

 I . Defendant Debtor Jefferv' s Prior BankruDtcv EXDerience.

        Defendant Debtor Ivan Jeffery ("Jeffery") is not a newcomer to bankruptcy. In or

 about 2003, his company (Crescent Brass, of which he was President, director, and sole

 shareholder) filed a bankruptcy petition, pursuant to which it sought and obtained relief

 from more than $202,000 of its obligations [SUMF #75].

 2. Artesanias' $923.457. 87 Judgment against Jeffery in the Predecessor Action.

         On April 29, 2016, plaintiff Artesanias obtained entry of, and continues to hold, a

 Judgment of the U.S. District Court for the Eastern District of Pennsylvania in

 Artesanias' favor against defendant debtor Jeffery in the amount of $923,457.87 in

 Artesanias Hacienda Real S`A. de C.V. v` Wilton Armetale, Inc. and lvan Jeffery, 5-.\S-

 CVJ)6350-EGS (the "Predecessor Action), for Jeffery's breach of his obligations under


  I Artesanias' Motion is filed in accord with the Court's Pretrial Schedule, that "any and
 all motions for summary judgment . . . be filed on or before January 30, 2019 [Dkt.73 flc].
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                Desc
                         Memorandum of Law Page 7 of 30


 his June 1, 2015 Guaranty Agreement to Artesanias. Artesanias then duly recorded that

 Judgment against Jeffery with (among other things) the Clerk of the Circuit Court of

 Lake County, Florida. [SUMF #'s 1-4]

 3. Jeffery's July 15` 2016 Bankruptcv Petition and Subseci_uent Schedules and SOFA.

        On July 15, 2016, Debtor Jeffery signed under oath and filed his voluntary


 petition for relief under Chapter 7 of the Bankruptcy Code in his instant bankruptcy case,

 No.16-15037-REF [Dkt.1 (Goldin Aff. Ex.1)].          Thereupon, Jeffery signed under oath

 and on August 29, 2016 filed with the Bankruptcy Court, his Schedule A/B [Dkt. #33

 Goldin Aff. (Ex. 2)], his Schedule I (Dkt. #34, (Ex. 3)], and his Statement of Financial

 Affairs ("SOFA") [(Dkt. #35 (Ex. 4].

         On August 22, 2016, at Debtor Jeffery's initial 341 meeting, he testified under

 oath that the petition, schedules, statements and related documents filed in his bankruptcy

 were signed by him and are true and correct [Goldin Aff. Ex. 8 (Tr. at 4: 11 -23)] :

         "Q. Your attorney is showing you a copy of the bankruptcy.         Did you sign the

         petition schedules, statements, and related documents?
         A. Yes.
         Q. And are those your signatures?
         A. Yes.
         Q. Did you read the petition schedules, statements, and related documents before
         you signed them?
         A. Yes.
         Q. To the best of your knowledge, is the information true and correct?
         A. Yes."


  At that 341 meeting on August 22, 2016, Jeffery further falsely testified he had listed all

  his assets on his bankruptcy schedules with accurate values [Ex. 8 (Tr. at 15: 18-23)]:

         "Q. Have you listed all of your assets on these schedules, everything you own
         wherever?
         A. Yes.
         Q. Have you listed them with accurate values?
         A. To the best of my ability, yes."
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                Desc
                         Memorandum of Law Page 8 of 30



 4. Artesanias' Unopposed Proof of Claim.

         On November 11, 2016, Artesanias filed its Proof of Clalm against Jerfery in the

 amount of its Predecessor Action judgment of $923,457.87. Artesanias' Proof of Claim

 was never opposed, and is deemed approved, 11 US.C. §502. [Goldin Aff. rm4-7, Ex. 5]

         Artesanias' Judgment and its Proof of Claim remain unsatisfied [Goldin Aff. fl7].

 5. Artesanias' Instant Adversary Action against Debtor Jeffery.

         In light of Jeffery's testimony at his 341 meetings (on August 22 and December 5,

 2016) and related evidence, Artesanias on January 19, 2017 filed its Complaint to Deny

 Debtor Jeffery Discharge -- asserting (among other things) Jeffery knowingly and

 intentionally made false disclosures in his bankruptcy filings as to (among other things)

 his farm business on, and ownership interests in, nearly 120 acres of valuable real estate,

  located at 42584, 42600 and 42710/42810 Maggie Jones Road, Paisley (Lake County),

 Florida (the "Properties"), including several houses, bans, 5,500 citrus trees, and related

 wells, irrigation system, and other equipment thereon [Goldin Aff. fl||9-12, Ex. 6].

         Artesanias' Complaint asserts that, although those Properties are held of record by

  a revocable trust of which Jeffery's wife is trustee, that trust is a "sham" and Jeffery

  "alter ego", and being used contrary to public policy to deny enforcement of Artesanias'


 judgment and rights against debtor Jeffery, and that Jeffery's interest therein was required

  to be (but was not) disclosed in his bankruptcy filings [Goldin Aff. Ex. 6 Th43].

  6. This Court Directs Debtor Jefferv to Provide the Requested Discovery.

         After Artesanias was permitted to begin discovery, Artesanias propounded, but

  Jeffery refused to comply with, discovery requests as to (among other things) acquisition,

  management and operation of, and insurance on, the Maggie Jones Road farm and real
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                   Desc
                         Memorandum of Law Page 9 of 30


 estate; bills, invoices, claims, and payments related to the farm and related real estate;

 operation and management of the purported revocable trust; and related matters.

         In response to Artesanias' motion to compel Jeffery' s compliance with discovery,

 this Cout held an August 15, 2018 hearing at which this Court directed Jeffery to provide

  documents and other discovery relating to the revocable trust and the Maggie Jones Road

  properties.   In the words of the Court [Goldin Aff. Ex.14, Tr. 3:22-:6:25]:

         "THE COURT: ... document request number one, which requests documents
         related to the formulation of a revocable trust. Okay. I don't understand the
         objection to that because they are clearly within the scope of discovery . . . let me
         be very clear, under Pennsylvania law on revocable trust the property of the
         trust is subject to the claims of the settlor's creditors.     The answer is this is
         clearly relevant, it is clearly within the scope of discovery ,...

         ... request number two, documents evidencing and describing, summarizing, or
         otherwise relating to or concerning the operation or management of the revocable
         trust. Again, clearly within the scope of discovery here. How, the Debtor and
         his wife have operated and managed the trust, and what they do with the
         property therein is relevant to the allegations in Plaintiff's complaint ....
         ... the question with regard to hanky-panky with a revocable trust goes
         directly to questions that could arise with regard to dischargeability ,...
         ... it's not just one instance here, there are numerous instances, and it's very
         clear that at best they played fast and loose with the concept of the ownership
         of this property.
         ..., the Trust is not clearly fine." [emphasis added]

  7. Jeifery's Sister Shaen Albricht ls Also ordered to PToduce Subpoenaed Documents..

          Certain of the farm property at issue (42710/42810 Maggie Jones Road) was

  acquired by Jeffery as his share of an inheritance from his father's estate, of which his

  sister Sharon Albright and bother Alan Jeffery were co-trustees.            Artesanias served a

  document subpoena on sister Albright for documents Jeffery failed to produce as to

  allocation and transfer to Jeffery of that farm property; after she (like Jeffery) failed to

  produce any documents, Artesanias obtained an August 9, 2018 Order from the federal

  cout in Michigan (where she resides) requiring her to produce all subpoenaed
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                   Desc
                        Memorandum of Law Page 10 of 30


 documents; and only then did she produce responsive documents.            Those belatedly-

 produced documents further confirm the farm property was Jeffery's share of his

 inheritance (which, after that property was allocated to and paid for by Jeffery, he then

 directed be transferred into the name of the Revocable Trust). [Goldin Aff. Ex.s 20-22]

 8. Artesanias' December 2018 Depositions of Debtor Jefferv` IIis Wife Wilhelmina
 Jefferv. and His Sister Sharon Albricht.

        After Artesanias     finally received certain of the      courtrordered       discovery,

 Artesanias during December 2018 deposed Ivan Jeffery [Goldin Aff. Ex.18], his wife

 Wilhemina H3x. 19], and his sister Sharon Albright H=x.22].

 9. Recent January 2019 Appraisal of the Maggie Jones Road Propeilies.

        Artesanias has now obtained a January 2019 appraisal of the Properties, which

 values them together at $1,390,000, and individually as follows [Goldin Aff. Ex.12]:

        42584 Maggie Jones Road thouse and ban)                  sO90,000
        42600 Maggie Jones Road (rental property)                S 120,000
        42710/42810 Maggie Jones Road (pecan/naval orange farm) $780`000
             Total                                                     S 1 ,390,000

 10. Discovery Confirms the Revocable Trust Is Ivan Jeffery's "Alter Ego" and a "Sham".

        The Revocal]le Tmst Agreement was signed and dated February 1, 2008 while

 Jeffery and his wife were residents of Birdsboro, Pennsylvania. Its terms state the tnist

 situs is in, and the trust governed by, the substantive laws of Pennsylvania.2

        Under the Revocable Trust Agreement, Ivan Jeffery is a principal beneficiary of

 the trust, as its income and/or principal may be used for his "health, maintenance and

 siipport" [Goldin Aff. Ex. 57, §§2 & 6A]. If his wife (his elder by more than 10 years)


 2 The Revocable Trust Agreement states [Goldin Aff. Ex. 57, § 16]:
 "The situs of each trust created in this Agreement shall be ... Pennsylvania.             The
 substantive laws of Pennsylvania shall governed the construction, performance and effect
 of this Agreement with respect to that trust."

                                                5
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                   Desc
                         Memorandum of Law Page 11 of 30


 becomes ineligible, unable or unwilling to serve as Trustee, he automatically becomes

 successor trustee [Ex. 57 §9A].

         The purported trustee [Jeifery's wife Wilhelmina] recently testified she has no

 "no experience as a trustee"; "no understanding of the duties and obligations of a


 trustee"; does not know what a revocable trust is; and did not cany out any duties and

 obligations of a trustee [SUMF #5; Goldin Aff. Ex.19 (Tr. at 28:21-33:8)].

         As the trustee was so disregarded, Ivan Jeffery swore at his 341 meeting he did

 not even know the identity of the trustee [SUMF #6; Goldin Aff. Ex. 8 (Tr. 61 : 16-62:9)] :

         "Q. And who is the trustee of your wife's trust; do you know?
         A [Jeffery]. I don't know whether it's her or I or my attorney. We did it a
         long time ago, and I've never looked at it since."

         At Jeffery's 341 meetings and his subsequent deposition, Jeffery testified and so

  admitted (and later his wife also testified and so admitted) the purported revocable trust:

         (i) never had a bank account of its own, but instead all funds were commingled in
         Jeffery's bank account [SUMF #'s 5-7];

         (ii) never had any books of account or other records of its own [SUMF #'s 5-7];

         (iii) never had a tax identification number or flled any tax return [SUMF #'s 5-7];

         (iv) never was listed as named insured on any real estate or other property (all
         insurance being in Ivan Jeffery's name as a named insured, all insurance claims
         reporting him as a named insured, and all claims being paid by the insurer to him
         as a named insured) [SUMF #'s 5-7 & 93-97]; and


         (v) he (but not the purported trustee) signed as the "owner" the contract for sale of
         the real estate's timber; signed as "landowner" an application seeking funds from
         Florida governmental authorities; and held himself out as the farm's "Proprietor".
          [SUMF #'s 37-43 & 54-55; Goldin Aff. Ex.s 10,11 & 39-48].

         Accordingly    and   as   more    fully   described   below,   the   trust   instrument's

  "spendthrift clause"[Ex. 57 § 14] is not enforceable against Jeffery creditor Artesanias.


  11. Jefferv' s Purchase` Ownership and Farming of the Maggie Jones Road Properties.
Case 17-00028-jkf       Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42               Desc
                          Memorandum of Law Page 12 of 30


         A. Acquisition of 42584 Maggie Jones Road. ]effery's testimony and eviden.e

 confim he and his wife signed (as buyer) the contract to purchase the 42584 Maggie

 Jones Road property (an eight acre tract with house, pool, and ban thereon) for $494,000

 on January 17, 2008 (several weeks before February I, 2008 signing of the Revocable

 Tmst Agreement and formation of the Revocable Trust; only later did they contribute

 their interest in that property to that Trust; and the down payment and subsequent

  mortgage payments were paid from funds Jeffery earned or generated [SUMF #9-19].

         8. Acquisition of 42710/42810 Maflfie Jones Road Farm Properly. T:he 4Z]\Ol

  42810 Maggie Jones Road property (the "Pecan Farm", now known as "Paisley Naval

  Yard) was inherited by Jeffery from his father George Jeffery.        The farm consists of

  approximately 103 acres, including a house and barn [SUMF #'s 25-31].

         IIis father's tmst contemplated that, upon his father's death, all his father's

  property be allocated among Ivan and his three siblings, so each would receive equal

  value. After his father's June 6, 2008 death, a meeting was so held among Ivan and his

  siblings to allocate his father's estate.   At that meeting Ivan sought to be allocated the


  fl42710/42810 Maggie Jones real estate and equipment thereon. Because that real estate

  then had an appraised $515,000 fair market value and the equipment was then valued at

  $76250 (being a total of S115,041 more than the properties allocable to his siblings),

  Jeffery wrote checks totaling $115,041 to his father's estate to equalize the distributious

  among siblings (so each received from the estate a net $479,000 distribution).      [SUMF

  #27-30, Goidin Aff. Ex.s 21 (Aibri8ht rm 7-27) & 22 ITr. 28: 1 742: 1 6)].

         After that 42710/42810 Maggie Jones Road farm and equipment had been

  allocated to and paid by Ivan Jeffery, he directed that it be titled not in his own name
Case 17-00028-jkf        Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                          Desc
                           Memorandum of Law Page 13 of 30


  (although he had so inherited and paid for it), but rather into the name of the Revocable

  Trust [SUMF #30, Goldin Aff. Ex. 21 rm20-22 & Ex. 22 (at 43:12-46: 17)].

         Jeffery admits he subsequently cut down the farm's 400 pecan trees; sold the

  pecan equipment; and during 2015/2016 converted the property to a citrus farm by

  planting 5,500 orange trees thereon and installing a 450-foot well, pump, and irrigation

  system for the trees at a cost of more than $225,000 [SUMF #34-36 & 47-51] .

         C. 24cgwi.sz.Jz.o# of42600 Moggj.e Jones Rocrd. During 2011, Jeffery arranged and

  funded purchase of 42600 Maggie Jones Road (an approximately seven acre property

  including a house trailer); thereafter has overseen that trailer' s rental to and occupancy by

  a tenant; and also planted three of the acres with his citrus trees.            Jeffery arranged and

  funded acquisition of that property; insured the property in his own none; oversaw

  deposit of receipts in and expenditures from Jeffery's bank account; but again titled that

  property in the name of the Revocable Trust. [SUMF #'s 20-24].

          D. Jeffiery's Citrus Farm Now Includes "All Three" Maggie Jones Rd` Properties.

          The Jeffery's have admitted that the 5,500 citrus trees were planted on all three of

  those Maggie Jones Road parcels (three acres of citrus trees on the 42584 parcel, three

  acres on the 42600 parcel, and the balance on the 42710/42810 parcel) [Goldin Aff. Ex.

   19 (Wilhelmina Depo. at 60: 14-62:17) and Ex.12 (January 2019 appraisal)].



   i±.,:,,:`i.i#,`,,:..i,:,\:\,:,i.,:li:.::?|j.i:;,,,,i:,I:-,.,,`,i,...=.,.,:,i,i,i`-,j\.:.:.i!i;t!l.,!'=i::..,,i=\i:.,::.:,:l.`'

          At Jeffery's 341 meetings, he repeatedly admitted farming the Maggie Jones Road

   Properties, initially under the name "Paisley Pecan Farm" and now doing business under

   the name "Paisley Naval Yard" [SUMF #25-91]. For instance, he so testified:
Case 17-00028-jkf    Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                    Desc
                       Memorandum of Law Page 14 of 30


        (i) "A [Jeffery]. "... Do I have a business at Maggie Jones Road, yeah. I'm
        raising citrus trees .... I had pecan trees for a few years." [emphasis added]
        [SUMF #34; Goldin Aff. Ex. 9 (Tr.at 79: 6-10)] [emphasis added]

        "(ii) Q. Are you familiar with an entity known as Paisley Pecan Fain?
        A. Yeah.
        Q. How are you familiar with that?
        A. I raise pecans, and it's part of the 42584 property. I had 400 pecan trees.
        I was never successful in making enough money to cover costs, so I cut them
        all down and I've now planted citrus trees.
        Q. Okay. When did you cut down the trees?
        A. October of --I would think October of '14.
        Q. And you planted citrus trees in replacement of those trees; is that correct?
        A. Yeah.
        Q. As a substitute?
        A. Right.
        Q. About how many trees did you plant?
        A. Citrus trees?
        Q. Yes.
       A. Currently --and I've planted some recently -5,500.

        Q. What was the cost to purchase and plant those trees?
       A. I think like $10 or $11 a tree.


       Q. When do you think those trees were planted?
       A. Some of them were planted in 2015 and some were planted in 2016.
       Q. How long does it take for those trees to mature enough to bear finit?
       A. Should start bearing fruit in four to five years and should bear substantial fruit
       within seven or eight years.
       Q. Who tends the land for you and the trees?
       A. Most of it I do. I also have a grove management firm who handles things like
       spraying and they did the planting.

        Q. Okay. Is Paisley -- is it still known as Paisley Pecan Farm?
       A. No. We gave that so we can advertise it. All my pecans, I just set up a stand
       along the road and just sold them. It was never enough to get excited about.
       It's now known as a Paisley naval yard, because I planted naval oranges.

       Q. On you[r] tax return, how did you treat the pecan farm? How did you report
       income and expenses?
       A. I reported income and expenses." [emphasis added] [SUMF #35; Goldin Aff.
       Ex.8 (Tr. at 92:2-95:2)] [emphasis added]


       (iii) "Q. Do you participate in any government programs concerning the
       farm?
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                 Desc
                        Memorandum of Law Page 15 of 30


         A. I registered with the government that I had orange trees, because they
         have some disease issues and they're trying to track where they all are. It
         was either the Department of Agriculture or University of Florida. I listed
         that I'm growing orange trees." [SUMF #36; Ex. 8 ITr. 112: 18-113 : 1 ]

  13. Debtor Jefferv's Additional Admissious against Interest as to His OwnershiD`
  Farming. Management` and ODeration of the Magrie Jones Road Properties.

         During discovery Artesanias obtained further documents confirming, and Jeffery

  admitted his ownership, farming, and operation of those Properties, including:

         (a) Hw„fj.#g Permissj.o#s'. Jeffery during 2012 through 2015 granted hunters
  permission to hunt on the Maggie Jones Road Properties, for which he received payment
  of at least $100 in cash per hunting permission [SUMF #'s 4445];

         ® S!.g#z.#g crs "Ow#er". Jeffery during 2015 signed "as Owner" a contract for
  ssale of timber on the Maggie Jones Road Properties, from which Jeffery received
  payment of $20,566 [SUMF #'s 4143];

          (c) Signing as "Landowner" and "Producer". JeFFery signed as "Landowner", a
  Febniary 29, 2016 Notice of Intent to the Florida Department of Agriculture for the
  Maggie Jones Road Properties to which he attached and signed as "Producer" his Cost-
  Share BMP Agreement with Marion Soil and Water Conservation Board; he thereby
  obtained and deposited a check of funds from the Florida government for purchase of
  equipment to monitor his citnis fain water usage; and he reported his ownership and
  depreciation of that and nearly $900,000 of other farm property and equipment on his tax
  returns Schedule "F" ("Profit or Loss from Farming") [SUMF #'s 3440 & 54-55] ;


         (d) Pzjrcfeases. Jeffery purchased tractors and other farm equipment with finds
  from whichever bank account he then had funds [SUMF #70] ;

         (e) Citrus Farm. Jeffery during 2015 and 2016 arranged planting of 5,500 orange
  trees, drilling a 450-foot deep irrigation well, and installation of pump/irrigation
  equipment costing more than $225,000 for the citrus farm, the bills being addressed to
  and paid by Jeffery (not any revocable trust) [SUMF #'s 47-51 ];


          (D Purchasing and Paving i;or the Oil i;or the Citrus Farm. Ieffery qurchzlsed the
  oil to prevent frost damage to the citms trees; again the bills were addressed to him; and
  he paid those bills by his check or with his credit card [SUMF #52];


          te) jzec!/ Es/c7/a rcrxes. Jeffery paid the real estate taxes for the farm and other
  Maggie Jones Road Properties, and dedueted at least part of his real estate tax payments
  on his Schedule "F" ("Profit or Loss from Farming") [SUMF #32];




                                          10
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                   Desc
                         Memorandum of Law Page 16 of 30


         th) "Proz7r!.e/or" Jtez?arts. Jeffery complcted and submitted for each year 2012
  through 2016 an annual report to his tax return preparer (Joseph Periandi, CPA) in which
  Jeffery was listed as the farm "Proprietor" [Goldin Aff. Ex.s 39, 41, 43, 45 & 47];3

                  rietor on His Tax R:cturus. For each year after 2012, Jeffery filed with
  his tax returns his Schedule "F" ("Profit or Loss from Farming ") listing himself as
  "Proprietor" of, and including his farm depreciation and other farm deductions. He
  reported thereon his farm property cost as of December 31, 2015 and 2016 as $841215
  and $887284, respectively. [SUMF #'s 54-55; Goldin Aff. Ex.s 40, 42, 44, 46 & 48].4

  14. Debtor Jefferv' s Knowing and Intentional Falsehoods in His Banknrotcv Filines.

         As Artesanias' Complaint to Deny Discharge alleged and the evidence now

  confirms, Jeffery' s bankruptcy filings [his Petition, Schedules and SOFA] include at least

  13 knowing and intentional Jeffery falsehoods under oath, including (among others):

  (i) Je_fflerv's False Statement in Item 1 of His Schedule A/B: Property in Which He Did
  Not Disclose His Interest in the Valuable Mas!f!ie Jones Road Properties Which He
  Inherited Purchased, and Uses. In Jeffery's Official Form 106A/B (Item 1), Jeffery was
  required to disclose whether he owns or has "any legal or equitable interest in any
  residence, building, land or similar property".

  Co7?fra7:}; /a Je#ery 's Flc7Are 4/?si^;er /o //em J: Jeffery did not disclose his interest in the
  42584, 42600, 42710/42810 Maggie Jones Road properties he had inherited, purchased,
  rresides in, and uses, recently appraised as having a $1,390,000 market value. [SUMF #'s
  2840; Goidin Aff. Ex.s io-12, 21-56].


  (ri). Jeff:erv's False Statement in His O_fficial Form 106 A/B: Pro_I)er[y That He Has No
  Interest in An Farm-Related Pro               In Jeffery's Official Form 106A/B (Item 46)
  which asks "Do you own or have any legal or equitable interest in any farm-related
  property?", Ivan Jeffery falsely answered "No".

  C'o#/rar)J /a /va7t Jejj7rer)/ 's' Fcz/se .4#swer ro J/em 46: Jeffery did not disclose his legal
  and equitable interest in farm-related Property in which his tax returns admit he has a
  nearly $900,000 cost basis (including 5,500 citrus trees he planted and well, pump, and
  irrigation equipment he installed costing more than $225,000) [SUMF #'s 10-36, Goldin
  Aff. Ex.s 33-48].




  3 Merriam-Webster Dictionary defines "Proprietor" to include "Owner" or one having
  "control" [Goldin Aff. Ex. 38A].
  4 Schedule "F" is filed by a "sole proprietor", defined by the IRS as "someone who owns
  an unincorporated business by himself or herself" [Goldin Aff Ex.s 388] .



                                             11
Case 17-00028-jkf        Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                         Desc
                           Memorandum of Law Page 17 of 30


 (iri). Jeffiery's False Statement in His Bankruptcy Petition That He ls Not Proprietor o
       Full or Part-Time Business. rn Jeffery's Bankruptcy Petition [Item 12] which states
 "A sole proprietorship is a business you operate as an individual, and is not a separate
  legal entity such as a corporation, partnership, or LLC" and asks "Are you a sole
 proprietor of any full-or part-time business", Jeffery falsely answered "No".

 Co#/rczr}J /o /cjj7rer);'s Fa/se 4#swer /o //em /2: Jeffery's misstatement is belied by his
 testimony as to his farm business; his signed admissions he is the "Owner" and
 "Landowner" of the Properties; his tax return Schedule "F" in which he lists himself as
 the farm "Proprietor"; and his other admissions against interest [SUMF #'s 10-36, Goldin
 Aff Ex.s 10,11 & 37-48].

                's False Statement in Res
                                          onse to 0        Form 106A/B: Pro        That He
 Has No Legal or Equitable Interest in Arm Business-Related Propertv. Lri response to
 Item 37 in Jeffery's Official Form 106A/B which asks "Do you own or have any legal or
 equitable interest in any business-related property", Jeffery falsely answered `No".

  Co#frcrr:); /o fucr/'i Jejffery 's flofJe j47Is`i4;er: See Response to Items (i) through (iii) above.

                's False Answer in His "Schedule A/B: Pro                " Stalin
                                                                   the Total Value o
 His Business-Related Property and His Farm Related property as "$0.00". I:n lof[ery's
 "Schedule A/B: Property" [Items 59 and 60], he falsely stated the total value of his
 business-related property, and of his farm-related property, was "$0".

  Coutrcz7:); /a JvcJ# Jejrery 'f Fcr/fe .4;7si^;er.. See Response to Items (i) through (iv) above.


  (v.i)` Jeff;erv's Failure [o Disclose on His SOFA That He Has Been S[orinfz His Tractors,
 Machinerv and Other Equipment on the Maf|f|ie Jones Road Proi)erties. In ltem 2.2 o£
 Jeffery's SOFA, he was required to state whether he stored property in a storage unit or
 place other than his home within a year of his bankruptcy filing, but falsely answered by
  stry`No".
  Co77/rczr:}/ /a Jejrery's False ,4;csi4;er:          Jeffery testified his tractors and other farm
 quuipment are stored on a ban or elsewhere on the 42710/42810 Maggie Jones Road
 property [SUMF #34; see also items (i) through (iii) above].

 (vi:i). Je_ffiery's Failure in His O_fficial Form 107 (SOFA) to Make Required Disclosure of
 His Connections to the Farm Business: His Commission Agreement with a Metal Casting
 Business: and His Agreement to Be Paid Proceeds from North Mill Foreclosure on and
 Sale of Wil[on's Valuable Mt. Jov Real Estate. In response to SOFA Item 27 requiring
 Jeffery disclose whether he owned or had any connections to any business (such as full or
  ppart-time proprietor or a partner in a partnership), he did not disclose his interest in the
  farm business [see item (iii) above); his continuing agreement for commissions from a
  metal casting business [SUMF #'s 44-45; Goldin Aff. Ex. 59]; and his agreement with
  North Mill under which he was to be paid 20% of net proceeds from North Mill resale of
  Wilton's real estate [SUMF #'s 4748; Goldin Aff. Ex.s 61rf;3].




                                                  12
Case 17-00028-jkf        Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                   Desc
                           Memorandum of Law Page 18 of 30



  Contrary to lvan Jeffiery's False Answer to Item 27.. As to the farm business, see Items
  (i) through (iii) above. He has admitted having a four-year agreement (still in force) with
  a Cast-Rite Metal Co. under which he receives commissions of approximately S 1,000 per
  month [SUMF #44-45], and admitted signing the March 7, 2016 Amendment to
  Participation Agreement with North Mill under which he would receive 20% of net
  proceeds from North Mill foreclosure on and resale of Wilton real estate [SUMF #4748].

  (v-ii:i). Jeflierv's Failure to Disclose in His Response to Form 106G His Executorv
  Contracts with Cast-RI[e Metal Co. and with North Mill. Tn res:porlse to OFT\ctial Form
  106G requiring Jeffery disclose his executory contracts, Jeffery failed to disclose his
  four-year commission agreement with Cast-Rite Metal and his Participation Agreement
  and March 7, 2016 First Amendment to Participation Agreement with North Mill.

  Co#!lrcz7:); /o /ejorery 's Fdife S/cte7#euts: See Item (vii) above; Goldin Aff. Ex.s 59, 61 -63.


   (rx). Jeffery's False Statement in Item 4 of His Bantrwptcy Petition That He Has Not
  Used Any Business Name and in Item 26 of His Oj:ficial Form 106 That He Has No
  Domain Names or Other Intellectual Property. In response to Item 4 of hils Bankr`xptoy
  Petition requiring Jeffery to disclose whether he has "used any business name" in the last
  8 years and states "Include trade names and doing business as names", Jeffery falsely
  answered "I have not used any business name"; likewise, in response to Item 26 of
  Official Form 106 asking whether he had any Internet domain names, websites, or other
  intellectual property, he falsely answered "No".

  Co#/raf:)/ /a L/ejorery's. Fcrdse j4i'zsi4/erj':   Jeffery admitted, and authenticated documents
  confirming, he has been conducting his farm business under the name of, and using as his
  d/b/a, "Paisley Pecan Farm" and now "Paisley Naval Yard" [SUMF #'s 10, 20 & 30].


  (x). Je_ff:ery's False Statement in Item 31 of His Official Form 106 A/B: Property That He
  Had No Interest in An Homeowner 's Insurance.            In response to Item 31 of Jeffery's
  Oofficial Form 106A/B (Property) -- requiring disclosure of his interest in any
  homeowner's insurance and requiring him to name the insurance company of each
 policy, its value, and the beneficiary thereof - Jeffery falsely answered "No".

  Coutrar:}/ /a fvcr7'z Jejreny's' Fofse j4;'rsi4;er: Since 2008 Jeffery has been named insured on
 the homeowner's insurance on the Maggie Jones Road properties.                The recent Chubb
 proposal for those properties shows Jeffery as named insured of homeowner' s insurance
 thereon for more than S I.5 million. [SUMF #'s 37-40, Goldin Aff. Exs 53-56].


 (*1). Jeff;erv's False Statement in Item 25 of His Form 106A/B That He Has No Equitable
 Interest in an Trust. In response to Item 25 of Jeffery's Form 106A/B requiring
 disclosure of "Tmsts, equitable or future interests in property (other than anything listed
 in line 1 ), and rights or powers exercisable for your benefit", he falsely answered "No."




                                                13
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                  Desc
                         Memorandum of Law Page 19 of 30


 Co;cZ7-cz7:); /o Jejorery'f Fczise S/atemeut: Contrary to his false statement, he was settlor of
 the 42710/42810 Maggie Jones Road Property (which he inherited and purchased from
 his father's estate, and then had contributed to the Revocable Trust), the 42584 Property
 (which he arranged to purchase, paid the down payment, and paid the mortgage); and the
 42600 Property (which he arranged to purchase and funded the purchase price). He
 a_rranangedandpaidtheimprovementsthereon(includingplanting5,500citmstrees,and
 installation of well, pump, and irrigation system at a cost of more than $225,000), real
 eestate taxes, and other costs. He lives in and farms the Property but pays no rent to that
 Revocable Trust. He is named beneficiary of the Revocable Trust whose income and
 principal may be used for his health, maintenance and support. [SUMF #10-44, 99-103]

 (xji:1). Jefif;erv's False SOFA Statement That Within Two Years Bet;ore His Bankruptcv
 Filing He Made No Gifts with Total Value o_i. More Than $600 per Person. I:nlespouse to
 SOFA Item 35 "Within 2 years before you filed for bankruptcy, did you give any gifts
 with a total value of more than $600 per person?", he falsely answered `No".

 Co#/raf:}; /o Jejrery 's Fcrdse S/a/e»ceut.. At his 341 meeting, he admitted giving $ 10,000 to
 his brother Alan Jeffery in June 2016 (less than a month before his July 15, 2016
 bankruptcy filing) [SUMF # 105].


 (*i:i:i). Jeff;erv's False Statement in Schedule 106E/F that Artesanias' Judgment against
 Him Was                       658.17 and Was "Dis uted". Jeffery falsely swore in his
 bankniptcy Petition ¢tem 4.1) that the U.S. District Court's Judgment entered in
 Artesanias' favor against him was for only $900,658.17 and was "disputed".

  Co/a/ra7':)/ /a Jcjrery 's Hals'e S/c#e/?cert: That Judgment was entered as summary judgment
  in Artesanias' favor against Jeffery; was never appealed by Jeffery nor otherwise
  disputed; and was for $923,457.87 (the sum of $900,658.17 and pro-judgment interest
  thereon of $22,799.70) [SUMF #107-108, Goldin Aff. rm5 & 7, Ex. 5].

                                      11. DISCUSSION.

  1. Denial of Discharge under 11 U.S.C. §727(al(4\.

         Under 11 U.S.C. §727(ax4)(A), discharge is denied to a debtor who "knowingly

  and froudulent, in or in connection with the case (A) made a false oath or account".

         On point is the recent decision /" re C/ar4, 2018 WL 4940799 @ank. E.D. Pa.

  Oct.   18, 2018) denying debtor discharge in light of false statements in debtor's

  bbankmptcy petition and schedules. The court observed (at *7):

         "Section 727(A)(4XA) is designed to ensure that the debtor provides honest and
         reliable information to the tmstee and others interested in the administration of the



                                              14
Case 17-00028-jkf       Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                Desc
                          Memorandum of Law Page 20 of 30


         bankruptcy estate without their having to conduct costly investigations to discover
         the debtor' s true financial condition. [citations omitted]"

  The court observed that discharge would be so denied upon demonstrating (at *7):

          "(1) the debtor made a false statement under oath;        (2) the debtor knew the
          statement was false; (3) the debtor made the statement with the intent to deceive;
          and (4) the statement was material to the bankruptcy case. /# re Sz.#gfo, 433 B.R.
          139,154 (Bank. E.D. Pa. 2010)."


  As the court finther observed (at *7), "a false statement" is:

          "made knowingly if the statement is (1) known by the debtor to be false; (2) made
          without belief in its truth; or (3) made with reckless disregard for the truth. I.g.,
          /# re yow#g, 576 B.R. 807, 815 (Bankr. E.D. Pa. 2017)."


  The court then observed (at *7-8):

          "The requisite intent under §727(a)(4) can be proved by circumstantial evidence
          or inferred from a pattern of nondisclosure and concealment. E.g., /" rc Ocz4/c);,
          503 B.R. 407, 426 (Bankr. E.D. Pa. 2013) ajLT'd, 530 B.R. 251 (E.D. Pa. 2015).
          An omission is considered material under §727(a)(4) when the subject `bears a
          relationship to the bankrupt's business transaction or estate, or concerns the
          discovery of assets, business dealings, or existence and disposition of property.'
          yo%#g, 576 B.R. at 814; clccord /# re Cha/i.k, 748 F.2d 616, 618 (llth Cir.1984);
         s'ee cz/so /# re Dcrw/e};, 312 B.R. 765, 784 (Bankr. E.D. Pa. 2004).
          . . . proof of actual harm to creditors is urmecessary and the debtor cannot excuse
          the omission by claiming the property not disclosed was of little or no value to the
          bankruptcy trustee. /# re Spz./ko, 357 B.R 272, 312 (Bankr. E.D. Pa. 2006)."

  Further, the court found (C/crrk, swprcJ, at fii. 11 ):

          "`conscious disregard' and `willful blindness' to be appropriate standards in

         applying §727(a)(4)(A) and evaluating a debtor's performance of his or her duty
         to make full and accurate disclosure in the bankruptcy schedules and SOFA."

          Applying those standards the court in C/ark, s#pra, denied debtor discharge,

  having concluded (at * 14):

          "the picture that forms is of a business owner who had accumulated some
          measure of personal wealth, but who, after closing his business, faced substantial
          personal liability. . . To protect himself, he moved as many assets as he could into
          his wife's name .... Once those transfers were completed, the Debtor sought
          bankruptcy relief....




                                                  15
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                     Desc
                         Memorandum of Law Page 21 of 30


         The Debtor's initial bankniptcy schedules and SOFA were unacceptable. Several
         material disclosures ... were either incorrect or omitted entirely .... even if
         material errors and omissions were not the product of the Debtor's specific
         fraudulent intent, the Debtor exhibited a reckless disregard of his duty to make, at
         a minimum, a full financial disclosure in his bankruptcy case. As a result the
         Debtor's bankruptcy discharge must be denied under 11 U.S.C. §727(a)(4)(A)."

         Similarly, I.n re Iron Kj.e/, 461 B.R. 323, 341 (Bankr. E.D. Pa. 2012), crjji 486 B.R.


  327 (E.D. Pa. 2013), cz# 550 Fed. Appx.105 (3d Cir. 2013), denied discharge in light of

  multiple false oaths and statements in debtor's bankruptcy papers, having found (at 341 ):

         "the number of false oaths and statements on Debtor's bankruptcy papers [his
         Schedule and SOFA] evidence more than mere inadvertence or mistake. Debtor
         specifically chose what he would and would not disclose. ..
         "Finally, each of the false oaths and statements relate directly to Debtor's
         financial affairs and transactions."

         Likewise, see /# re I)/broofr, 544 B.R. 537, 544-552 (W.D. Pa. 2015), discharge

  denied under §727(a)(4)(A) for debtor's failure to disclose assets with total value of

  $20,000, transfers of other property having a value over $30,000, and self-employment

  business activities; /# re Kcr/z, 203 B.R. 227, 234-237 (Bankr. E.D. Pa.1996), discharge

  denied under §727(a)(4)(A) for debtor' s failure to disclose her interest in a trust (although

  she claimed it to be a spendthrift trust), her interest in a business venture (even if she

  asserted it to be worthless), a bank account in which finds flowed for her benefit, real

  estate used and held for her benefit, and her failure to correct her defective filings.5




  5 See cz/so /# re Wi.//i.c}ms, 2012 WL 3564027 (M.D. Pa. 2012), discharge denied under

  §§727(a)(2)(A) & 727(a)(4)(A) as debtor failed to disclose his beneficial interest in real
  estate, ownership of a car, agreement for a pay increase and possible bonus income,
  contracts for and anticipated income from speaking engagements, and sale of equipment;
  /# re yasse#, 2013 WL 492377 (Bankr. D.N.D. 2013), discharge denied under
  §727(a)(4)(A); J# re fJe/se/, 326 B.R. 591, 602 (Bankr. W.D. Pa. 2005) debtor " has an
  obligation to report any interest he or she has in property, even if it is believed that the
  asset is worthless or unavailable to the bankruptcy estate" [citation omitted]).



                                         16
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                 Desc
                         Memorandum of Law Page 22 of 30


  2. Pursunit to §727(a)(41(A). Debtor Is Denied Discharge If Debtor's Bankmptcy Papers
  Failed to Disclose Assets of a Tnist That Serves as Debtor's "Sham" or "Alter Ego" or
  Whose Assets Are Available to Pay Debtor's Obligations.

         A. Violations of Governing Pennsylvania Tnist Law.

         In the case at hand, the Revocable Tmst was formed in Pennsylvania by then

  Peunsylvania residents Jeffery and his wife. Its terms include an explicit provision that

  its situs is in, and it is governed by the substantive law of, Pennsylvania [fu. 2 above].

         Pennsylvania law requires the trustee "take control of and protect" the tnist

  property, "keep adequate records of the administration of the trust", and "keep tmst

  property separate from the trustee's own property". See 20 Pa.C.S.A §§7779 & 7780:

         "§7779. Control and Drotection of trust DroDertv -UTC 809. A trustee shall take
         reasonable steps to take control of and protect the trust property.

         §7780. RecordkeeDing and identification of tmst Dronertv -UTC 810.
         (a) Records. -A tmstee shall keep adequate records of the administration of the
         trust.
         ®) Commingling tnist property prohibited. - A trustee shall keep trust property
         separate from the trustee's own property.

  Each of those provisions was violated, as Jeffery and his wife have admitted the trust had

  no bank account of its own (all funds being commingled in Jeffery's bank account) and

  no books of account or other records of its own. [SUMF #'s 5-7].

         Likewise, purported trustee (Wilhelmina) did not "control or protect" the

  Properties. Rather the Properties were controlled by Ivan Jeffery, who acquired them by

  inheritance and with funds he provided and paid. He testified to farming the Properties as

  his `business"; signed as the Properties' "Owner" and received payment of $20,566

  under the 2015 logging contract; signed as the Properties' "Landowner" the February

  2016 Notice of Intent with the State of Florida; signed as the farm "Producer" the

  Agreement with Marion Water & Conservation District, in his tax return Schedule "F"



                                           17
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                Desc
                        Memorandum of Law Page 23 of 30


  held himself out as "Proprietor" of, and deducted the depreciation on and expenses of, the

  Pproperties; paid the Properties' real estate taxes; arranged the 2015-2016 acquisition and


  planting of 5,500 citrus trees and installation of a well, pump and irrigation system

  thereon at a cost of more than $225,000, the bills for which were addressed to and paid

  by him; and had himself listed as "named insured" for, and made claims and received

  payment on, the Properties' insurance [SUMF #'s 8-74 & 93-97].

         8. Denial of Discharge Where a Trust ls Debtor's "Sham" or "Alter Ego".

         Pursuant to §727(ax4XA), debtor's discharge is denied if his bankruptcy papers

  falls to disclose his interest in, and the property of, a tmst which is his "sham" or "alter

  ego", or whose assets are otherwise availal)le to pay his obligations. See /# rc C#a77feJ,

  2015 WL 3988985 03AP 9th Cir. 2015), q# 694 Fed. Appx. 508 (9th Cir. 2017) affirming


  §727(a)(4)(A) denial of discharge, because debtors' schedules failed to disclose property

  held in a tmst that was debtors' "alter ego" and thus constituted part of debtors'

  bankruptcy estate (citing 11 U.S.C. §54l(ax1)).6 In so ruling, the BAP observed (at *6):

         "In bankruptcy, an alter ego is a nominal third party that has no substantive
         existence separate from the debtor, and property held by that third party is,
         therefore, the debtor's own property. /ut'/ Fi.ra St'rvs'. Corp. v. Cforo#!as' rccds.
         Car. Jne., 356 F.3d 731, 734, 736-737, 740 (9th Cir. 2004); /# re PjsculJ!., 426
         B.R 52, 6103ankr. ED NY 2010) (assets of an alter ego of debtor at the time of
         filing the bankruptcy petition are property of the estate).

         A trust is an individual's alter ego when there is a unity of interest and ownership
         between the tnist and the individual such that observing the tmst form would
         work an injustice. "

  In holding the trust to be debtors' "alter ego" and the trust property thus required to be

  included in debtor estate, the BAP cited the following (at *6-7):




  6 Under §541(a)(1), property of the estate includes "all legal or equitable interests of the
  debtor in property as of the commencement of the case".



                                           18
Case 17-00028-jkf    Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                 Desc
                       Memorandum of Law Page 24 of 30


        I.Debtors treated the trust property as their own (debtors trea,hod t"st assets as
        their own; there was no separation between their personal and the trust checking
        account; and trust assets were used to pay their personal expenses);

        2. The trust paid no consideration for the properties, which were all provided to
        /#e /rws/ by /foe cJeb/ors (having found all assets of the trust were contributed by
        the debtors, for which they did not receive adequate consideration from the trust);

        3. Debtors intended to shelter assets via the trust mechanism CheN`irLg fo:iind that
        by transferring nominal ownership of valuable assets to the trust, the debtors
        sought and intended to hinder, delay or defraud their creditors);

        4. Debtors maintained active or substantial control over the operations and
        c7ec!.Lrz.o#s a//foe rrzjf/ (having found debtors exercised dominion and control over
        trust assets);

        5. A family or close relationship existed between the Debtors and the Trust
        (having found either the debtors or a close family member served as trustee and
        no one outside debtors' family ever participated in management of the Trust).

        See cz/so US. v. fJclr/, 2006 WL 3377626 (D. AZ. 2006) granting plaintiff creditor

  summary judgment that a trust was debtor's "alter ego" and the trust's ownership of

 property a "sham" and thus subject to claims of debtor's creditor, as (aniong other things)

 the trust paid only ten dollars for its receipt of valuable property for which debtor

 executed a $330,000 promissory note in favor of grantor; debtor paid the property taxes;

 debtor treated the property as his own without paying rent; and debtor deducted property

 expenses on his schedule to his personal income tax return.

        Similarly, trust spendthrift provisions are disregarded and the trust property

 included in debtor's bankruptcy estate where debtor exercises "control" over the trust for

 his benefit. Thus, /# rc A4cCz///oz/gA, 259 B.R. 509, 518 (D.RI 2001), the court wrote "if

 the beneficiary exerts sufficient dominion and control over the trust property, the trust

 can no longer be considered spendthrift [citation omitted]"; found debtor so exercised

 control over the trust assets and trust checkbook; thus held the trust's spendthrift




                                         19
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                Desc
                         Memorandum of Law Page 25 of 30



 provision not enforceable under applicable law; and so futher held the trust property

 should be included in debtor' s bankruptcy estate.

         Likewise, /" re Wz./e};, 2010 WL 5185448 (Bank. N. Mex. 2010) held that, despite

  a trust's spendthl.ift clause, the trust assets could be declared property of the bankruptcy

  estate, as trust and non-trust finds and assets had been commingled:

          "Commingling trust funds with personal funds generally renders the trust
         unenforceable... Rendering trusts unenforceable where funds are commingled
         ensures fairness to competing creditors . . ."

         In the case at hand, the Revocable Trust constitutes debtor Jeffery's "alter ego" as

  the purported trust paid no consideration for the Properties (which were instead

  contributed by Jeffery as inheritance from his father or purchased and paid with funds

  Jeffery generated); the trust had no bank account (all funds commingled in Jeffery's

  personal bank account) and no books of account or other records of its own; the trust had

  no tax identification number and filed no tax returns; Jeffery exercised dominion and

  control over the trust property, even holding that property out as his own (so identifying

  himself as "Landowner", "Owner, "Proprietor", "Producer", and named insured of the

  Properties); a close family relationship existed between Jeffery and his wife (who admits

  not knowing and not fulfilling any of her duties as purported trustee); Jeffery resides in

  and has been farming the Properties without paying any rent to any trust; and Jeffery

  (who is familiar with bankruptcy as his company Crescent Brass previously filed

  bankruptcy) has sought to shelter property in and through the trust from his judgment

  creditor Artesanias, while improperly withholding and concealing from his bankruptcy

   filings and from discovery the documents relating to acquisition, faming, and control of

   the Properties and his management and control of the purported trust.




                                          20
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                  Desc
                         Memorandum of Law Page 26 of 30


         C. A Trust's Spendthrift clause Cannot Be Used to Defeat Claims of Existing or
         FutueCreditorsofSettl.orWhoContributedFunds/PropertytotheTrustnist.

         Under laws of Pennsylvania and most other states, a settlor cannot use a trust

  spendthrift clause to defeat claims of existing or future creditors. Bogert on Trusts, §223 :

         "Traditional law is that if a settlor creates a tnrst for the settlor's own benefit and
         inserts a spendthrift clause, the clause is void as to the then existing and future
         creditors, and creditors can reach the settlor's interest under the trust. Numerous
         cases and statutes adhere to this rule, as do the Restatement (Third) of Trusts and
         the Uniform Trust Code. .. It follows that these self-settled trusts have not been
         exempt from a bankrupt settlor's bankruptcy estate under the spendthrift tnist
         exemption of the Bankruptcy code. ..
         The traditional rule is based on the policy that creditors have a right that their
         debtor pay their claims before he makes provision for his own support or
         comfort."

          Similarly, 34 Standard Pennsylvania Practice 2d, § 160:91 states:

          "As to the rights of a settlor's creditors, certain provisions apply whether or not a
          trust instrument contains a spendthrift provision and notwithstanding the statutory
          provision relating to discretionary trusts and the ability of a beneficiary's creditor
          to compel a distribution. Specifically, the property of a revocable tmst is subject
          to clalms of the settlor's creditors during the lifetime of the settlor ....
          It is against public pohcy for a person to establish a tmst in which that same
          person retains a beneficial interest in the tmst res while placing that res beyond
          the reach of his or her creditors; the provision barring a creditor from reaching the
          interest of the settlor in a self-settled tmst is unenforceable under the common law
          ofPeusylvania."

          The cout thus wrote J# re ry#c}, 353 B.R. 437 @ankr. W.D. Pa. 2006):

          "It is agai.nst public policy for a person to estal]lish a tnist in which that sane

          person retains the beneficial interest in the trust res while placing the res beyond
          the reach of that person's creditors. /# re A4ogri.c7ge 's Es/c#c, 342 Pa. 308, 311, 20
          A.2d 307 (1941). A provision barring a creditor from reaching the interest of the
          settlor{es/zjj gas /rws/ is not enforceable under the common law of Pennsylvania.
          A4orfoJ7 v. A4orfore, 394 Pa. 402, 404,147 A. 2d 150,151-52 (1959)."7



  7 See also Prestige Bank v. Investment Properties Group, Inc., 2003 Pal. Super. 204, 825
   A.2d 698 (2003) in which a purported spendthrift trust was held "o/ valid #or enforceable
   against settlor's creditor, and thus creditor was permitted to execute against trust property
   -as the trustee was settlor's sister; settlor had continued to use the property after he
   transferred it to the trust; and several years after his transfer of the property to the trust,
   he guaranteed a loan, the loan defaulted, and the creditor obtained judgment against him.


                                              21
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                Desc
                         Memorandum of Law Page 27 of 30



          In accord with the public policy that creditor is not barred from reaching the res

 which debtor contributed to a revocable trust, 20 Pa.C.S.A §7745 [UTC 505(a)], states:

        "Whether or not a trust instrument contains a spendthrift provision . . . (1) During
        the lifetime of the settlor, the property of a revocable tnist is subject to claims of
        the settlor' s creditors."

        Further, 20 Pa.C.S.A. §§7734 and7706 confirm that a trust may not be created

 contrary to public policy, and also that the common law of trusts and equity still govern:

        "§7734. Tnist Purooses. (UTC 404). A tmst may be created only to the extent its

        purposes are lawful and not contrary to public policy.

         §7706. Common law of trusts: DrinciDles of eauitv. (UTC 106). The common law
        of trusts and principles of equity supplement this chapter, except to the extent
        modified by this chapter or another statute of the Commonwealth."

        Accordingly, the property of the Revocable Trust, being subject to claims of

 settlor's creditors, is included in the bankrupt debtor' s estate.

 3. In Light of Jefferv's Knowing and Intentional Material Falsehoods in and Omissions
 from IIis Bankruntcv PaDers. He Should Be Denied Discharge.

         In the case at hand, Jeffery's falsehoods and omissions in his bankruptcy papers

 demonstrate all elements required for denial of discharge under §727(a)(4XA).

        A. Debtor Jefferv Made False Statements under Oath.

        Jeffery's bankruptcy filings (his petition, schedules, and SOFA) were made under

 oath; were sworn to be true and accurate by Jeffery at his 341 meeting on August 22,

 2016; but were false in at least 13 respects as described above [SUMF #'s 8-108].

         For instance, Jeffery' s bankruptcy filings falsely denied (among other things) that

 he had a farm-related business and owned farm-related property - although he signed as

 the Properties' "Owner" a 2015 logging contract under which he received $20,566;

 signed as "Landowner" on February 29, 2016 qess than five months before his July 15,



                                                22
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42               Desc
                        Memorandum of Law Page 28 of 30


 2016 bankruptcy petition), his Notice of Intent to the Florida government; at his 341

 meetings admitted having a farm (formerly a pecan and now a citnis) business; paid the

 real estate taxes; on his tax return Schedule "F" (Profit or Loss from Farming) held

 himself out as "Proprietor" of the farm business, depreciated the farm property and

 deducted other farm expenses; had himself listed as named insured for all Properties; and

 was named beneficiary of the Revocable Trust [SUMF #34-60].

        Jeffery's bankruptcy filings further failed to disclose that a few months prior to

 his July 15, 2016 bankruptcy filing, he entered into a four-year agreement with Cast-Rite

 Metal under which he receives commissions of more than S i,000 per month [SUMF #76-

 78]; on March 7, 2016 (four months before his bankruptcy filing), he signed with North

 till his contract to be paid 20% of net proceeds from foreclosure on and resale of

 Wilton's valuable real estate [SUMF #80-82]; and during June 2016 (within a month


 prior to his bankruptcy filing), he gave $ 10,000 to his brother [SUMF #105].

        8. Debtor Jefferv Knew His Sworn Bankruntcv Filings Were False.

        Debtor Jeffery knew his bankruptoy filings were false.    In his July and August

 2016 bankruptcy filings he falsely denied having any farm-related property or business.

 But, as he admitted at his 341 meetings and at deposition, he was conducting a farm

 (formerly pecan and now 5,500 tree citnis) business; during 2015 signed as "Owner" the

 contract for, and was paid $20,566 from, harvesting timber on the Properties; during

 February 2016 signed as "Landowner" the Notice of Intent and as "Producer" his

 Agreement with Florida governmental authorities to obtain from them a check for farm

 equipment for the Properties; before and after his bankruptcy filing, listed himself as the

 farm "Proprietor" in documents he submitted to his tax preparer; and listed himself as the




                                            23
Case 17-00028-jkf     Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42              Desc
                        Memorandum of Law Page 29 of 30


 farm "Proprietor" on and deducted its depreciation and other farm expenses on his federal

 income tax return Schedule "F" (Profit or Loss from Farming) [SUMF #26-60].

        Jeffery also knew he had, but did not disclose in his bankruptcy papers, a four-

 year agreement with Cast Rite Metal, starting April 2015, under which he was continuing

 to receive commission checks of approximately Sl,000 per month [SUMF #'s 76-78],

 and his March 7, 2016 contract with North Mill under which he was to be paid 20% of

 net proceeds of foreclosure on and resale of Wilton's real estate [SUMF #80-82].

        Jeffery also knew, but his bankruptcy papers failed to disclose, that less than a

 month before his bankruptcy filing he made a $ 10,000 gift to his brother [SUMF #105].

        C . Debtor Jeffery's Falsehoods Were Material to IIis Bankruptcv Case.

        Debtor Jeffery's falsehoods in his bankruptcy papers were material to his

 bankruptcy case as they involve more than a million dollars, including (among others):

        (i) his ownership interest in farm and related Maggie Jones Road properties and
        improvements thereon having an admitted cost on even Jeffery's own tax
        depreciation schedule of nearly $900,000 [SUMF #55], which he has insured for
        more than $1.5 million [SUMF #95], and now have been appraised at a
        $1,390,000 market value [SUMF sO8, Goldin Aff. Ex.12];


        (ii) a four-year commission agreement with Cast Rite Metal under which Jeffery
        has been and continues to receive at least approximately $1,000 per month
        [SUMF #'s 76-78];

        (iii) his signed agreement with North Mill as to which counsel informed him in
        March 2016 (a few months prior to his bankmptcy filing) he might receive
        $50,000 to $75,000 from foreclosure on and resale of Wilton's real estate [SUMF
        #'s 80-82]; and


        (iv) his $10,000 gift less than a month before his bankruptcy filing [SUMF #105].

        D. Debtor Jefferv's Falsehoods in His BankruDtcv Paners Were Made Recklessly
        or with Intent to Deceive.




                                           24
Case 17-00028-jkf      Doc 77-3 Filed 01/30/19 Entered 01/30/19 14:49:42                  Desc
                         Memorandum of Law Page 30 of 30


        Jeffery's knowing falsehoods in his bankmptcy filings were intentional and, in

 any event, at least reckless - particularly in light of (among other things) the large

 number (at least 13) and materiality of his falsehoods; his signing documents admitting

 himself to be Owner" and "Landowner", and Schedule "F" and related tax depreciation

 schedule as "Proprietor", of the properties; he testified to conducting a farm business on

 the properties; he paid the real estate taxes for the properties; he planted 5,500 citnis trees

 and installed a 450-foot well, pump, and irrigation system on the properties; he continued

 to have himself listed, submit claims, and receive funds, as named insured of the

 properties; he had, but did not disclose, a four-year contract with Cast-Rite Metal Co. and

 a First Amendment to Participation Agreement with North Mill; after his many

 falsehoods in his bankniptcy filings were exposed, he failed to amend his schedules or his

 SOFA to correct his falsehoods; and he withheld and concealed nearly all relevant

 documents (even after directed to produce them by this Court), including governmental

 filings, bank statements/checks, emails and other documents that would reveal his

 falsehoods [suMF #'s 34-74 & 93-97; Goidin Aff. rm5O-53].

                                Ill. CONCLUSION.

        WHEREFORE, plaintiff judgment creditor Artesanias respectfully requests its

 motion for Summary Judgment on its First Count under §727(ax4XA) be granted, and

 judgment debtor Ivan Jeffery be denied discharge of his obligations to Artesanias.

 Date: January 30,
          L. Goldin          •7Zz4Z             /s/John R. K. Solt
 BARRY L. GOLDIN, ESQ.                          JOHT`T R. K. SOLT, ESQ.
 3744 Barrington Drive                          2045 Westgate Dr., Suite 4048
 Allentoun, PA I 8 1 04                         Bethlehem, PA 18017
 Tel: 610-336-6680 Fax: 610-336-6678            Tel: 610-865-2465 Fax: 610-691-2018
 Email: barrygoldin@earthlink.net             Email: jsolt.soltlaw@rcn.com
    Attorneys for Plaintiff/Judgment Creditor Artesanias Hacienda Real S.A` de C.V.




                                           25
